DETAILED ACTION
This office action is in response to communication filed on 19 May 2021 and 30 June 2021.

Claims 1 – 6 and 21 – 34 are presented for examination.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 19 May 2021 and 30 June 2021, Applicant amended claims 1, 21, and 28.  Applicant previously cancelled claims 7 – 20.

Amendments to claims 1, 21, and 28 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 6 and 21 – 34 are maintained.


Response to Arguments
Applicant's arguments filed 19 May 2021 and 30 June 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues claims are not directed to an abstract idea without significantly more.  Examiner respectfully disagrees.  Grouping data and analyzing it to determine errors is certainly a determination that can be made completely as a mental process.  However, Applicant does have other elements claimed, but they do not integrate the claim into a practical application.  Claims do not improve the functioning of a computer, contrary to Applicant’s assertion.  Pre-emptively fixing errors in data is still using processing power, so it does not improve the computer functionality, it just lessens the load.  It’s akin to removing applications from a smartphone so that it processes tasks more quickly.  This is a simple reduction of data made my manual decisions and not an improvement to the computer processing speed itself.  One is merely using less of the processor, not making the processor work faster.  “Machine learning” as a phrase is meaningless if there is no explanation of how the machine learning is processing.  The grouping of data through machine learning does not rise to the level of a practical application.  This is trading a manual grouping for a simple computer application to do the same grouping.  There is no advantage to using a computer and the computer is not required to perform the step.  Examiner agrees with the recitation of the MPEP that states “a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two…the specificity of the claim limitations is relevant to the evaluation of several conditions including…whether the limitations are mere instructions to apply an exception.”  However, Examiner finds that Applicant’s claims are mere instructions to apply an exception, because the specificity of the claimed computing technology is limited.  These generic devices, processors, systems, etc. are simple tools to automate an otherwise entirely manual and mental process.  Again, there is no improvement to the generically cited computing components claimed, because they are merely used as tools to automate an otherwise mental process.

In the remarks regarding independent claims 1, 21, and 28, Applicant argues that Bradley does not disclose newly amended claim language where data is related to amount of time customer used the service and a billing rate or amount of time associated with customer consuming item and a billing rate.  Examiner agrees, however a new reference has been introduced that teaches this new limitation and replaces Bradley.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 and 21 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. Independent claim is directed to receiving data from systems related to usage of a service by a customer including amount of time customer used the service and a billing rate or usage of an item to be provided to a customer including amount of time associated with customer consuming the item and a billing rate, systems are related to organizational operations, data is in different formats from two systems, systems are capable of communicating with each other, processing data using machine learning model to determine rules, process data using the rules to either reformat data, perform data deduplication, or perform data aggregation, identify errors, determine pattern or trend in errors, identify a source of errors pattern or trend, perform an action after identifying source of pattern or trend that facilitates fixing it, and reprocessing data to determine whether the action addressed the source.  The dependent claims further narrow the abstract ideas through making more detailed error determinations and identifications.  Receiving customer related data and analyzing that data to find errors is a mental process of making a determination based on some criteria.  Mental processes are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because this abstract idea is implemented using a device, processors, and computer-readable medium, which are generic, unspecific computing technology. The additional element of a machine learning model is more specific, but could be any model that updates and groups the data as it processes.  There is no claim to how the machine learning model is used other than to determine rules and grouping, which is further a generic statement.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a device, processors, and computer-readable medium are not a practical application of the abstract idea, but rather a mere application of computer technology to an otherwise abstract concept.  The courts have determined that certain types of activity are well- understood, routine, and conventional functions as identified in MPEP § 2106.05(d).  Two examples are Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts") and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) which held that electronic recordkeeping is a well-understood, routine, and conventional activity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 and 21 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2013/0086010 (hereinafter, Wenzel) in view of U.S. P.G. Pub. 2014/0051387 (hereinafter, Mollersten) further in view of U.S. P.G. Pub. 2014/0122081 (hereinafter, Kaszczuk).

Regarding claim 1, Wenzel teaches a device, comprising: one or more processors (¶ 106, “The present disclosure contemplates methods, systems and program products on any machine-readable media for accomplishing various operations. The embodiments of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, incorporated for this or another purpose, or by a hardwired system.”).
Wenzel does not explicitly teach usage of service data by a customer, though it does teach receiving data related to items provided to a customer (¶ 28, “A building automation system (i.e., building management system) may be or include any system capable of automating the processes of a building. Building automation systems include heating systems, ventilation systems, cooling or air conditioning systems, water systems, power or electrical systems, security systems, audio or video systems, computer data or networking systems, or any other system capable of implementation in a building.”).  However, in the analogous art of data communication and analysis, Mollersten teaches the data being related to at least one of: a usage of a service provided to a customer including information identifying an amount of time the customer used the service and a billing rate for the customer, or a usage of an item to be provided to a customer including information identifying an amount of time associated with the customer consuming the item and a billing rate for the customer (¶ 23, “The session control node 104 may also provide notifications to the charging function 100 regarding the services consumed by devices when communicating in network 102. These notifications typically include regular CDRs (Call Data Records) or similar messages, generated after a service has been consumed by a communication device, which is common practice in communication networks. The charging function 100 normally determines a charging rate for the consumed service based on various factors such as the user's subscription, type of service, time of day and week, session duration, amount of communicated data, and so forth, and sends the charging rate to the session control node 104 that finally instructs a billing function 108 to send a bill to the user accordingly. This novel solution further enables device characteristic dependent charging for services as follows.”) (¶ 24, “. At some point, e.g. after the service has been executed, the session control node 104 sends a request for charging information on the device to the charging function 100, in a further action 1:2, the request thus referring to the device. For example, the request for charging information may be a regular so-called credit control request (CCR) for the device according to the known Diameter protocol, although the invention is not limited to any particular type of message for conveying the charging information request to the charging function. In one optional embodiment, the request for charging information may also include a CDR generated after the service has been consumed by the device D. The request of action 1:2 may be triggered in node 104 either by the service request of action 1:1 or after completion of the requested service.”).
Wenzel further teaches: 
the multiple systems being related to operations of an organization, the data including a first portion of the data in a first format and a second portion of the data in a second format, the first portion of the data being received from a first system of the multiple systems, and the second portion of the data being received from a second system of the multiple systems, and at least two of the multiple systems being capable of communicating with each other (¶ 28, “A building automation system (i.e., building management system) may be or include any system capable of automating the processes of a building. Building automation systems include heating systems, ventilation systems, cooling or air conditioning systems, water systems, power or electrical systems, security systems, audio or video systems, computer data or networking systems, or any other system capable of implementation in a building.”) (¶ 41, “the suspect data detection module 120 may include a detector for detecting data that is not in a correct format, data that meets type-specific errors, data that is not a number, or otherwise inappropriate for a particular use.”) (¶ 42, “The data formatting module 146 may be configured to ensure that like data is in the same correct format (e.g., all time-based variables are in the same terms of hours, days, minutes, etc.). The data formatting module 146 may receive information about the data from the suspect data detection module 120 regarding the format of the data set, and may use the information in a process to ensure that all data in the data set is in the correct format (e.g., a format suitable for further processing).”) (¶ 44, “The NaN module 144 is configured to receive suspect data points in a data set from the suspect data detection module 120 and to convert the suspect data into a NaN format.”) (Examiner note: there are two format types being reformatted);
process the data to determine a set of rules to apply to the data (¶ 4, “The method includes using processing electronics to automatically determine which of a plurality of error detectors and which of a plurality of data cleansers to use with building automation system data.”) (¶ 27, “The sub-processes used for the detection and the cleansing can vary based on the type of data, the type of detected error, and/or the use for the data (e.g., whether the data is for a measurement and verification (M&V) algorithm or a demand response (DR) algorithm).”) (¶ 29, “which detectors are used (by suspect data detection module 120) can vary based on the type of raw data being received. Which detectors are used can also vary based on the downstream algorithm calling for the data or with which the data will be used (e.g., M&V, DR, etc.).”) (¶ 34, “While a set of detectors 122-130 is shown in FIG. 1, in other embodiments more, fewer, or different detectors may form a part of suspect data detection module 120. The data cleansing module 140 is configured to receive identifications of suspect data from the suspect data detection module 120. The data cleansing module 140 may receive an identification of the detector 122-130 that identified the suspect data and/or other information describing the suspect data or its source. The data cleansing module 140 uses such identifications and information to remove, change, or otherwise fix the suspect data in the data collection.”) (Examiner note: detectors, algorithms, and data detection modules are equivalent to rules for processing data).
Wenzel does not explicitly teach the use of machine learning as part of the determination of rules to apply, but in the analogous art of analysis of rules for determining data errors, Kaszczuk teaches using a machine learning model training, the machine learning model generated by grouping portions of the data into a training data set, a validation data set, and a test data set (¶ 23, “The conversion rule generator 204 can include various machine learning modules for analyzing testing feedback data 214 for the language and voice. For example, a number of test audio representations, generated by the speech synthesis generator 202, can be presented to a group of users for testing. Based on the feedback data 214 received from the users, including data regarding errors and other issues, the conversion rule generator 204 can determine which errors and issues to correct. In some embodiments, the conversion rule generator 204 can take steps to automatically correct errors and issues without requiring further human intervention. The conversion rule generator 204 may detect patterns in the feedback data 214, such as a number of users exceeding a threshold have reported a similar error regarding a specific portion of an audio representation.”) (Examiner note: Kaszczuk teaches grouping data from machine learning, but the claimed group types are merely labels, and they do not functionally change the grouping of the data, as data groups could have any arbitrary name and it would not be patentably distinct).
Wenzel further teaches:
process the data, using the set of rules, to perform at least one of: reformatting the first portion of the data and the second portion of the data to a third format, performing a data deduplication process on the data, or performing a data aggregation process on the data (¶ 27, “The sub-processes used for the detection and the cleansing can vary based on the type of data, the type of detected error, and/or the use for the data (e.g., whether the data is for a measurement and verification (M&V) algorithm or a demand response (DR) algorithm).”) (¶ 29, “which detectors are used (by suspect data detection module 120) can vary based on the type of raw data being received. Which detectors are used can also vary based on the downstream algorithm calling for the data or with which the data will be used (e.g., M&V, DR, etc.).”) (¶ 42, “The data formatting module 146 may receive information about the data from the suspect data detection module 120 regarding the format of the data set, and may use the information in a process to ensure that all data in the data set is in the correct format (e.g., a format suitable for further processing).”) (claim 6, “a module that formats the data to a uniform format”);
identify errors in the data based on processing the data using the set of rules (¶ 38, “The suspect data detection module 120 may further include an adaptive bounds detector 126. The adaptive bounds detector 126 determines bounds (e.g., a lower bound and an upper bound) for a data set by adaptively or dynamically calculating or determining a critical value for the data set. The critical value is then used to adaptively or dynamically set bounds (e.g., a range) within which the data points (e.g., of the set, next data points, etc.) should fall. The data points in a data set are compared to the bounds, and if a data point falls outside of the range defined by the bounds, the data point is marked as suspect data.”) (¶ 41, “the suspect data detection module 120 may include a detector for detecting data that is not in a correct format, data that meets type-specific errors, data that is not a number, or otherwise inappropriate for a particular use.”) (¶ 46, “The process 200 uses an adaptive bounds process to identify and flag suspect data. The parameters used throughout the adaptive bounds process 200 can be set by the data type, the algorithm type (e.g., the algorithm with which the detector will be used), or user selected.”); 
determine, after identifying the errors, a pattern or trend in the errors; identify a particular process or transaction implemented by a particular set of systems, from the multiple systems, as a source of the pattern or the trend; perform an action after identifying the source of the pattern or the trend, to facilitate fixing the pattern or the trend; and reprocess the data, after performing the action, to determine whether the action addressed the pattern or the trend (¶ 42, “The data cleansing module 140 is shown to include modules for changing or removing suspect data. For example, the data cleansing module 140 is shown to include a data formatting module 146 and data sorting module 148. The data formatting module 146 may be configured to ensure that like data is in the same correct format (e.g., all time-based variables are in the same terms of hours, days, minutes, etc.). The data formatting module 146 may receive information about the data from the suspect data detection module 120 regarding the format of the data set, and may use the information in a process to ensure that all data in the data set is in the correct format (e.g., a format suitable for further processing). The data sorting module 148 may be used to sort the data in the data set for further analysis and for delivery to a BAS computer system or other BAS component.”) (¶ 51, “Referring to FIG. 3, a flow chart of a process 300 for using adaptive derivative bounds to identify and flag suspect data is shown, according to an exemplary embodiment. The process 300 includes specifying a critical derivative and a growth function (step 302). The critical derivative may be calculated, specified as a parameter for the function, or chosen by a user. The critical derivative represents a value for which the rate of change between two or more data points should not exceed. The derivative is a representation of the rate of change between data points, and if the rate of change is too high, the process 300 may determine the one or more data points used in the function whose derivative is too high are suspect data points. The growth function is a function used to increase or decrease the critical derivative based on statistics applied to the data. For example, the growth function may be applied as a multiplier to the critical derivative. The multiplier may be changed as described in reference to FIG. 6.”) (¶ 53, “At every iteration of the data analysis loop, the growth function may be used to increase (step 314) or decrease (step 316) the value of the critical derivative (e.g., increasing the maximum rate of change between data points that will be accepted by the process of FIG. 3). For example, the growth function for increasing the critical derivative (step 314) may include incrementing the multiplier applied to the critical derivative based on current data trends. If the second data point is flagged as suspect data (step 312), the critical derivative is increased at step 314. The growth function is described in greater detail with reference to FIG. 6.”) (¶ 67, “Referring to FIG. 6, a flowchart depicting an exemplary embodiment of a growth process 600 is shown. The growth process 600 may be used to recursively adjust the critical derivative when implementing an adaptive derivative bounds process, such as the process 300 shown in FIG. 3. The growth process 600 may supplement or replace all or a portion of the process 300 described in FIG. 3.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the data for customer usage of a product of Mollersten with the error detection and data cleansing of Wenzel.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of utilizing the error detection and cleansing for a type of customer data of interest.  Customer data can have errors like any other organizational data, and it would be valuable for an organization to be able to correct any issues in customer data because that would improve the ability to serve the customer.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the machine learning for rules of Kaszczuk with the error detection and data cleansing of Wenzel.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of improving data analysis with each iteration.  A simple addition of machine learning model would adjust data sets with each pass through the analysis, which would make the data better quality as time progresses.
	
Regarding claim 2, Wenzel, Mollersten, and Kaszczuk teach the device of claim 1.  Wenzel teaches where the one or more processors are further to: receive information identifying the set of rules based on input from a user of the device; and where the one or more processors, when processing the data to determine set of rules, are further to: determine the set of rules further based on the input (¶ 45, “The data cleansing module may be selected automatically or may be user selected. For example, data system 100 may prompt a user to select a data cleanser to use with the suspect data when suspect data is detected.”). 

Regarding claim 3, Wenzel, Mollersten, and Kaszczuk teach the device of claim 1.  Wenzel teaches where the one or more processors, when processing the data to identify the errors in the data, are to: determine that a value related to the operations satisfies a threshold; and identify an error, of the errors, based on a result of determining that the value related to the operations satisfies the threshold (¶ 36, “The static bounds detector 122 compares received data to static bounds (e.g., user established or otherwise, a preselected lower bound and an upper bound). The static bounds may relate to a known threshold for which a data point should not or cannot properly be above or below at a given time and/or for a given type of data. The data points in a data set are compared to the static bounds and if a data points falls outside of the range defined by the static bounds, the data point is marked as suspect data.”). 

Regarding claim 4, Wenzel, Mollersten, and Kaszczuk teach the device of claim 1.  Wenzel teaches where the one or more processors, when processing the data to identify the errors in the data, are to: determine that the data is stored inconsistently across the multiple systems; and identify the errors in the data based on a result of determining that the data is stored inconsistently across the multiple systems (¶ 42, “The data formatting module 146 may be configured to ensure that like data is in the same correct format (e.g., all time-based variables are in the same terms of hours, days, minutes, etc.). The data formatting module 146 may receive information about the data from the suspect data detection module 120 regarding the format of the data set, and may use the information in a process to ensure that all data in the data set is in the correct format (e.g., a format suitable for further processing). The data sorting module 148 may be used to sort the data in the data set for further analysis and for delivery to a BAS computer system or other BAS component.”). 

Regarding claim 5, Wenzel, Mollersten, and Kaszczuk teach the device of claim 1.  Wenzel teaches where the one or more processors, when performing the action, are to: trigger an alarm based on a result of processing the data to identify the errors in the data (¶ 104, “the user interfaces can include controls for allowing the user to set alert or alarming thresholds. In other words, the user may be able to adjust how frequently or upon which circumstances the system messages the user regarding detected and cleansed faults. The user may decide that he or she does not want to receive frequent messages regarding routine or normal fault detection and cleansing, but that he or she would like to be notified when faults exceed a certain "problem" threshold.”). 

Regarding claim 6, Wenzel, Mollersten, and Kaszczuk teach the device of claim 1.  Wenzel teaches where the one or more processors are further to: determine whether particular data elements are included in the data based on a result of processing the data using the set of rules; and obtain additional data after determining that the particular data elements are not included in the data (¶¶ 71-72, “if the absolute value of the rate of change between two data points is greater than or equal to the critical derivative, the exemplary growth process 600 flags the data point with the latter timestamp xk+1 as suspect data by adding the data point xk±i to a suspect data array (step 612). After flagging the suspect data point, the process 600 increases the critical derivative by a value equal to the minimum bound Bmin (step 614). Although the exemplary embodiment increases the critical derivative by Bmin, other embodiments may increase the critical derivative by a greater or lesser amount. In some embodiments, the growth process 600 may replace a suspect data value with a value corresponding to the maximum increase or decrease prescribed by the critical derivative and the difference in data timestamps between two data points (step 616). For example, the difference between data timestamps (timek+1-time k) may be multiplied by the critical derivative to determine the maximum possible change that would not be flagged as suspect. The maximum non-suspect change is then either (a) added to the first data value if data k+1 is greater than data k or (b) subtracted from the first data value if datak+1 is less than datak. The resultant value is then substituted for datak+1 to be used by the growth process 600 in successive iterations involving the data set.”). 

Regarding claims 21 and 28, the claims recite substantially similar limitations to claim 1.  Therefore, claims 21 and 28 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 22 and 29, the claims recite substantially similar limitations to claim 2.  Therefore, claims 22 and 29 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 23 and 30, the claims recite substantially similar limitations to claim 3.  Therefore, claims 23 and 30 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 24 and 31, the claims recite substantially similar limitations to claim 4.  Therefore, claims 24 and 31 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 25 and 32, the claims recite substantially similar limitations to claim 5.  Therefore, claims 25 and 32 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 26 and 33, the claims recite substantially similar limitations to claim 6.  Therefore, claims 26 and 33 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 27, Wenzel, Mollersten, and Kaszczuk teach the method of claim 21.  Wenzel teaches wherein performing the action comprises: updating the data to facilitate fixing the data (¶ 34, “The data cleansing module 140 may receive an identification of the detector 122-130 that identified the suspect data and/or other information describing the suspect data or its source. The data cleansing module 140 uses such identifications and information to remove, change, or otherwise fix the suspect data in the data collection.”) (¶ 43, “The data cleansing module 140 may further include an interpolation module 142. The interpolation module 142 is configured to replace a suspect data point in a data set via interpolation of the data set.”).

Regarding claim 34, the claim recites substantially similar limitations to claim 27.  Therefore, claim 34 is similarly rejected for the reasons set forth above with respect to claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623